            Case 2:20-cv-00847-RFB-BNW Document 6 Filed 06/22/20 Page 1 of 1




1

2                                  UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                       ***
5     GABRIEL SANTACRUZ,                                   Case No. 2:20-cv-00847-RFB-BNW
6                                            Petitioner,                     ORDER
              v.
7

8     JERRY HOWELL, et. al,
9                                          Respondents.
10

11
             Petitioner has filed an application to proceed in forma pauperis in relation to his petition
12
     for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 5. The Court finds that
13
     petitioner can pay the full filing fee of $5.00.
14
             IT IS THEREFORE ORDERED that the application to proceed in forma pauperis (ECF
15
     No. 5) is DENIED. Petitioner shall have 30 days from the date that this order is entered to have
16
     the filing fee of $5.00 sent to the Clerk of Court. Failure to comply will result in the dismissal of
17
     this action.
18
             IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this order.
19
     Petitioner is ordered to make the necessary arrangements to have one copy of this order attached
20
     to the check paying the filing fee.
21
             IT IS FURTHER ORDERED that petitioner’s motion for extension of time (ECF No. 4)
22
     is GRANTED nunc pro tunc as of June 5, 2020.
23
             Dated: June 22, 2020
24                                                            __________________________________
25                                                            RICHARD F. BOULWARE, II
                                                              U.S. DISTRICT JUDGE
26

27

28
